Title: From John Adams to John Quincy Adams, 18 May 1819
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy May 18. 1819

I am anxious for Susan.— I wish to be informed, whether Mr Clark has left any and what Property? And whether any public provision is made for the Widows and Orphans of Officers who died After the War? though they undoubtedly Sacrificed their Health and Their lives in it. I wish to know whether She is with you, on a Visit or as a dependent. I wish also to know, whether her consumptive, dying Husband has not left her pregnant with another Orphan?
I believe there never was a Man in a more romantic, dramatic, Tragic or comick Situation, than is at this Moment Your Affectionate Father,
John Adams
T. B. A.—W. S. S. S. B. C.